Citation Nr: 0528356	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 22, 
2000, for the grant of entitlement to service connection for 
malignant cell lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted entitlement to 
service connection for malignant cell lymphoma, rated as 100 
percent disabling, effective December 22, 2000.

The Board notes that the veteran had various claims pending 
in relation to receipt of nonservice-connected pension and 
overpayment of pension benefits.  In November 2002, however, 
the veteran withdrew all of his claims with respect to 
pension benefits.  As such, they are not here before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO received the veteran's VA Form 21-526, Veteran's 
Application for Compensation or Pension, on January 21, 1999.  
After resolving doubt in the veteran's favor, the veteran did 
not elect to limit this application for benefits to a claim 
for nonservice-connected pension benefits.


CONCLUSION OF LAW

Criteria for assignment of an effective date of January 21, 
1999, for the grant of entitlement to service connection for 
malignant cell lymphoma have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, on January 21, 1999.  The 
veteran did not elect to limit this application for benefits 
to a claim for nonservice-connected pension benefits.  
Although he submitted additional documentation in support of 
his application in February 1999 and referenced the pending 
claim of entitlement to nonservice-connected pension, again 
the veteran did not limit his application for benefits to 
only nonservice-connected pension benefits.  In December 
2000, the veteran responded to a VA letter regarding 
overpayment of pension benefits by advising VA that he 
believed the matter would have been resolved by that point 
with the grant of pension being converted to a grant of 
service-connected compensation benefits.

The veteran and his wife credibly testified before the Board 
that he began treatment for lymphoma in 1999 and always 
believed that his disability was a result of extensive use of 
solvents during service.  Ultimately, the veteran submitted 
sufficient medical evidence to support his contention and 
entitlement to service connection for lymphoma was granted.  
The veteran testified that he at no time limited his 
application for VA benefits to pension as opposed to 
compensation even though a service organization 
representative advised him when he was hospitalized in 1999 
that a pension claim was more appropriate based on the 
evidence at that time.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).


A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded 
unless the claimant specifically elects the lesser benefit.  
See 38 C.F.R. § 3.151(a) (emphasis added).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.

The evidence shows that the veteran did not specifically 
limit his January 1999 application for benefits to 
nonservice-connected pension benefits.  His submission of 
documents in February 1999 to support a claim of entitlement 
to pension benefits cannot be interpreted as a desire to only 
pursue that claim.  As noted above, in December 2000 the 
veteran indicated that he should have been service connected 
for the type of cancer he had.  Further, the veteran and his 
wife presented credible testimony with respect to the 
veteran's intention at the time he filed the claim and that 
testimony is not controverted by the record.  Thus, when 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the January 21, 1999, claim should have been 
considered as a claim for entitlement to service connection 
for malignant cell lymphoma, too.  As such, the January 21, 
1999, claim remained pending at the time of the November 2002 
grant of benefits.    

Entitlement to an effective date before January 21, 1999, 
however, is not warranted.  The veteran's claim was not 
submitted within one year of discharge from service.  
Additionally, although the medical evidence shows that the 
veteran had malignant cell lymphoma before receipt of the 
January 1999 claim, the appropriate effective date for 
assignment for the grant of service connection is the date 
the claim was received, January 21, 1999, which is later than 
the date entitlement arose. 

In this case, the evidence supports the claim of entitlement 
to an effective date of January 21, 1999, and no earlier, for 
the grant of entitlement to service connection for malignant 
cell lymphoma.  The veteran's appeal is granted.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

 
ORDER

An effective date of January 21, 1999, for the grant of 
entitlement to service connection for malignant cell lymphoma 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


